   Case 3:20-cv-00317-RGJ Document 14 Filed 09/18/20 Page 1 of 3 PageID #: 71



                                                                      FILED
                                                                VANESSA L. A"MSTRONG

                                                                     SEP 1 a zotn

                                                                 U.S. DISTRICT COURT
                                                                WEST'N. DISI KENTUCKY




C{),.J\
Case 3:20-cv-00317-RGJ Document 14 Filed 09/18/20 Page 2 of 3 PageID #: 72
                                        .
                              Case 3:20-cv-00317-RGJ Document 14 Filed 09/18/20 Page 3 of 3 PageID #: 73

fZ\c. \~J Le.t Va..,1~"' ±t:-~~1~10                                                                                                                                      .,..
                                                                                                                                                                         '•

                                                                    LOUISVILLE KY 400
:)_O°\ (Jen- Hi3 ( 5t -WI 1
Hod5tr--.vdle. 1 1<..j.   L/'J..7LI~                               17 SEP 2020                                                                                     • .    I

                                                                                                                                                                          '
                                                                                                                                                    FOREVER/ USA         ,:




                                            4C:2C:2-22499S                IJ,,,, /JI /11 I' IJI JI I 11 ji 1i1/11111i j111 I/1 ii jj1 Ii/ 111 Ji II ii/
                                                                    Ii Ii I                        J
